Citation Nr: 0813911	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The DD-214 of record shows that he also had almost 6 
years of prior National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal. 


FINDING OF FACT

Bilateral hearing loss disability was not present in service 
or until years thereafter and is not etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1131, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state its reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

History and analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise while firing artillery and shooting 
rifles in service without ear protection.  He asserts he 
spent significant time training in artillery with howitzers 
and being exposed to various armament fire while training, 
serving on a rifle team and serving as a weapons instructor.  
In a March 2004 statement, he asserted that he engaged in no 
post service employment where noise was ever a hazard and 
when there was noise in an industrial setting, he wore 
hearing protection.  The veteran also stated that he hunts 
for recreation, but wears hearing protection to protect his 
hearing while hunting and shooting.

A statement dated May 2006 submitted by one of the veteran's 
fellow servicemen confirms the veteran's account of being 
exposed to noise while firing artillery.

The veteran's DD-214 shows that the veteran was a 2nd 
Lieutenant with an artillery battalion.  The veteran has also 
supplied orders dated June 1956 showing his appointment as a 
gunner.  Thus, there is an indication that the veteran had 
exposure to loud noises in service.

While the veteran has stated his belief that his exposure to 
noise during military service caused his bilateral hearing 
loss, as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

The veteran contends he was discouraged from applying for VA 
benefits in 1965 and was denied service connection for a 1975 
claim because his records had been burned in a fire.  The VA 
notes that it does not have a record of any claim being filed 
in 1975.  

Service medical records do not show any complaints or 
findings of hearing loss.  A June 1962 discharge examination 
report shows the veteran did not meet the criteria for 
hearing loss disability in either ear according to the VA 
criteria:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NA
5
LEFT
0
5
0
NA
5


The veteran contends in a May 2006 letter that these results 
show some amount of hearing loss and that the results do not 
indicate his hearing was normal.  The Board notes, however, 
that the threshold for normal hearing is from 0 to 20 
decibels; higher threshold levels indicate some degree of 
hearing loss.  See Hensley, 5 Vet. App. at 157.

The veteran also contends in a March 30, 2006 letter that the 
discharge examination results are incorrect and were not 
based upon using an audiogram, but using a much cruder tuning 
fork method.  He contends that many shortcuts were taken when 
the separation examinations were done, as more than 500 men 
were processed out in one or two days.  He further asserts 
that none of the physicals he took actually involved a 
physical, they just involved signing a form stating, "I am 
in good health."

While the veteran contends that his discharge examination is 
inaccurate, there is a presumption of regularity of 
administrative processes in the absence of clear evidence to 
the contrary.  See e.g. Leonard v. Brown, 10 Vet. App. 315, 
316 (1997).  The veteran's mere contention may be 
insufficient to counter the separation findings.  Cf. YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Ahley v. Derwinsi, 2 Vet. 
App. 62, 64-65 (1992).  Because the records were provided by 
an agency of the U.S. Government, reliance upon the original 
service medical records would be consistent with the well-
recognized reliance placed by VA upon service department 
determinations.  Cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Therefore, in the absence of any evidence beyond the 
veteran's contentions of inaccuracy, the burden to counter 
the separation findings of normal hearing acuity in the 
discharge examination report of June 1962 has not been met.  

The veteran contends that he has suffered hearing loss for 
over 30 years and has been treated accordingly by a private 
physician.  Private treatment records include audiological 
exams from April 2001 and February 2004.  

A private April 2001 audiological examination report shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
30
50
65
LEFT
35
35
20
25
30

This data indicates bilateral hearing loss disability under 
the VA criteria.  See 38 C.F.R. § 3.385.

In a February 2004 statement, a private physician states that 
he has treated the veteran over the years for various ENT 
complaints.  The doctor reports that the veteran has not been 
exposed to significant post service industrial or 
recreational noise in his lifetime and encloses a February 
2004 audiogram which the doctor states shows bilateral 
sensorineural hearing loss, worse in the right ear.  The 
doctor states that the veteran has a long history of 
sensorineural hearing loss and that veteran is now 
experiencing significant subjective difficulty hearing 
conversations.  The doctor notes that the veteran attributes 
his hearing loss to service.  The doctor further reports that 
he does not have access to the veteran's service records and 
does not know whether an audiogram was performed prior to 
discharge.  The doctor gives no opinion as to the etiology of 
the veteran's hearing loss.

A November 2005 VA audiological examination report shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
60
80
LEFT
30
25
20
25
35

This data indicates right ear hearing loss disability and 
normal left ear hearing under the VA criteria.  See 38 C.F.R. 
§ 3.385.  The veteran was noted to have speech recognition of 
98 percent and 88 percent in the left and right ear, 
respectively.

The veteran reported exposure to acoustic trauma in the 
military as well as civilian noise exposure due to hunting 
and all terrain vehicles.  The VA examiner reviewed the 
veteran's entire claims file and medical history and opined 
that given the normal hearing shown on the veteran's 
discharge examination, it is not likely that the veteran's 
hearing loss is a result of his military noise exposure.  In 
preparing her opinion, the examiner noted hearing 
examinations from June 1962 and February 2004, as well as 
whispered voice tests from 1960 and 1961.  The examiner 
diagnosed mild to severe sensorineural hearing loss that was 
sharply sloping in the veteran's right ear.  She diagnosed 
mild to moderately severe sensorineural hearing loss that was 
high frequency in the left ear.  

In a December 2005 statement, another private physician 
opines that the veteran's hearing loss is due to his military 
service.  The doctor states he reviewed military records and 
hearing test results and based on those reviews and personal 
knowledge he came to his conclusion.  The physician in his 
statement goes through a summary of the veteran's military 
service and exposure to noise in service and after service.  
The doctor opines that the veteran's hearing loss is due in a 
majority to the veteran's military service as a cannoneer and 
small arms instructor.  The doctor does not address the 
veteran's normal hearing shown in the June 1962 discharge 
examination.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the opinion of the November 2005 VA examiner is most 
convincing, in that the examiner reviewed the medical 
evidence in the file and reflected a considered analysis of 
the pertinent criteria essential to determine the etiology of 
the veteran's hearing loss.  The examiner performed 
audiological testing and provided rationale for her findings 
and conclusions.  The opinion against the claim is clearly 
supported by the medical evidence, i.e., no record of any 
hearing loss or complaints during service and no medical 
evidence of hearing loss within a year of discharge from 
service.  Unlike the December 2005 physician statement, the 
VA examination shows a review of the veteran's complete 
medical history and claims file and the diagnoses and opinion 
are supported by medical evidence of record.  Furthermore, 
the VA opinion shows the most detailed review of the 
veteran's medical evidence.  As noted above, the VA opinion 
explains why the weight of the evidence indicates that the 
veteran's current hearing loss is unrelated to the veteran's 
military service.

While the December 2005 private physician provided a detailed 
description of the veteran's exposure to acoustic trauma in 
service, as described by the veteran, and provided reasons 
and bases for his opinion, the physician failed to comment on 
the normal results of the veteran's hearing test on discharge 
from service. 

As explained above, the Board finds that the VA examination 
report of November 2005 is more probative than the December 
2005 statement from the private physician.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the veteran's hearing loss is not as a result 
of his military noise exposure, the preponderance of the 
evidence is against the claim and service connection for 
bilateral hearing loss is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for bilateral hearing loss must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a May 2004 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
In this letter he was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided 
the veteran a VA medical examination.  The veteran submitted 
private medical records, service records and a statement from 
a fellow serviceman in support of his claim.  The veteran was 
repeatedly asked to either provide medical records from one 
of his private medical doctors or to sign a release for the 
VA to obtain them.  See March 20, 2006; May 31, 2006 and July 
6, 2006 letters.  The veteran did not respond to these 
requests.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


